Collier, J.
(dissenting). It is well settled that where a chattel has been stolen and gold, everyone through whose hands it has passed is guilty of converting it to his own use and, therefore, liable for its value to the real owner. 11 Ohio Jurisprudence (2d), 615, Sec. 36. The question in this case is whether the undisputed evidence is sufficient to establish a prima facie case that the defendants purchased scrap aluminum owned by the plaintiff from Ellsworth Robinson, who had stolen it from the plaintiff. The record shows no direct evidence of these essential facts, but the plaintiff contends that the circumstantial evidence adduced by the plaintiff establishes a chain of events from which that conclusion may be reached in the process of logical reasoning. Stated another way, the plaintiff claims that it may be reasonably inferred from the proven facts that Robinson was convicted of stealing core plates September 11, 1958, from the plaintiff, that in June and July, 1958, the defendants purchased scrap aluminum from a man giving a different name and address, but driving a car with a license plate issued to Robinson, and that in Late August plaintiff bought some of those core plates in an order of scrap purchased from Barber-ton Iron and Metal Company, which had weekly dealings with the defendants, although there was no information from whom the Barberton Iron and Metal Company purchased the scrap that made up this particular sale to the plaintiff, that Robinson stole the core plates from the plaintiff in June and July and sold them to the defendants.
After a careful examination of the record, we cannot agree with plaintiff’s contention, In the first place, there is no evi*352dence by description or otherwise, except the evidence relating to the license plate, to identify Robinson as the man who sold the scrap to the defendants. To reach this conclusion it must be inferred from the fact alone the car in which the scrap was delivered to the defendants bore the license plate No. “CX177,” that E. Roberts and Ellsworth Robinson, of a different address, was one and the same person. There is no evidence tracing or identifying plaintiff’s core plates through Robinson to the defendant. The testimony of plaintiff’s witnes, Jacob Pollack, the owner of Barberton Iron and Metal Company disproves rather than proves that the core plates purchased by plaintiff in late August came from sales by E. Roberts to the defendants in June and July. This witness testified that all aluminum scrap was moved or disposed of in.a week or ten days and the defendants made weekly deliveries to this jobber. Also that the core plates included in the scrap metal purchased by the plaintiff from Barberton Iron and Metal Company could have come from four other sources. Certainly, it may not be inferred from the fact Robinson was convicted of larceny committed September 11, 1958, that he was also guilty of theft of the core plates in June and July.
It is true that in recent years the rule of law as it relates to inferences has been given a more liberal construction. See Hurt v. Rodgers Transport Company, 164 Ohio St., 329, 130 N. E. (2d), 820. But the rule still remains that an inference based solely upon another inference may not be indulged in by a jury. A jury should not be allowed to guess or speculate as to where the truth most probably lies. A verdict can not rest upon suspicion, however strong it may be, and that is all that may be claimed for the evidence adduced by the plaintiff
My conclusion is that the plaintiff failed to establish facts constituting a prima facie case of conversion against the defendants. The ruling on the motion of the defendants at the close of plaintiff’s case was correct and the judgment should be affirmed.